Exhibit 10.4

 

Transfer Agency and Service Agreement

 

Among

 

Nuveen Diversified Commodity Fund

 

and

 

State Street Bank and Trust Company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Appointment of Agent

1

 

 

 

2.

Standard Services

2

 

 

 

3.

Dividend Disbursing Services

3

 

 

 

4.

Shareholder Internet Services

3

 

 

 

5.

Fees and Expenses

4

 

 

 

6.

Representations and Warranties of the Transfer Agent

6

 

 

 

7.

Representations and Warranties of Fund

6

 

 

 

8.

Data Access and Proprietary Information

6

 

 

 

9.

Indemnification

8

 

 

 

10.

Consequential Damages

10

 

 

 

11.

Responsibilities of the Transfer Agent

10

 

 

 

12.

Confidentiality

11

 

 

 

13.

Covenants of the Fund and the Transfer Agent

12

 

 

 

14.

Termination of Agreement

13

 

 

 

15.

Assignment and Third Party Beneficiaries

14

 

 

 

16.

Subcontractors

15

 

 

 

17.

Miscellaneous

15

 

 

 

18.

Limitation of Liability

17

 

--------------------------------------------------------------------------------


 

TRANSFER AGENCY AND SERVICE AGREEMENT

 

AGREEMENT made as of the 27th day of September, 2010, by and among the Nuveen
Diversified Commodity Fund,  a Delaware statutory trust, and such other Nuveen
Funds as may be added to Schedule A to this Agreement from time to time by
mutual agreement of the parties, (each the “Fund”), and State Street Bank and
Trust Company, a Massachusetts trust company, having a principal office and
place of business at State Street Financial Center, One Lincoln Street, Boston,
Massachusetts 02111  (the “Transfer Agent”).

 

WHEREAS, Nuveen Commodities Asset Management, LLC, the Fund’s manager (the
“Manager”) acting on behalf of the Fund, desires to appoint the Transfer Agent
as transfer agent and registrar, and as dividend disbursing agent and processor
of all payments received or made by the Fund under this Agreement.

 

WHEREAS, the Transfer Agent desires to accept such appointments and perform the
services related to such appointments;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.  Appointment of Agent.

 

1.1                                 Appointments. The Fund hereby appoints the
Transfer Agent to act as transfer agent and registrar for all shares which
represent units of fractional undivided beneficial interest in and ownership of
the Fund (“Shares”) in accordance with the terms and conditions hereof and
appoints the Transfer Agent as dividend disbursing agent and processor of all
payments received or made by or on behalf of the Fund under this Agreement, and
the Transfer Agent accepts these appointments.  The Fund shall provide the
Transfer Agent with certified copies of resolutions appointing the Transfer
Agent as transfer agent.

 

1.2                                 Documents.  In connection with the
appointing of the Transfer Agent as the transfer agent and registrar for the
Fund, the Fund will provide or has previously provided each of the following
documents to the Transfer Agent:

 

(a)          Copies (in paper, electronic or other agreed upon format) of its
Registration Statements and amendments thereto, filed with the Securities and
Exchange Commission for initial public offerings; and

 

(b)         Specimens of the Signatures of the officers of the Fund authorized
to sign written instructions and requests.

 

--------------------------------------------------------------------------------


 

1.3                                 Shares.  The Fund shall, if applicable,
inform the Transfer Agent as to (i) the existence or termination of any
restrictions on the transfer of Shares, (ii) any authorized but unissued Shares
reserved for specific purposes, (iii) any outstanding Shares which are
exchangeable for Shares and the basis for exchange, (iv) reserved Shares subject
to option and the details of such reservation and (v) special instructions
regarding dividends and information of foreign holders.

 

1.4                                 Fund’s Agent.  The Transfer Agent represents
that it is engaged in an independent business and will perform its obligations
under this Agreement as an agent of the Fund.

 

2.  Standard Services.

 

 

2.1                                 Transfer Agent Services.  In accordance with
the procedures established from time to time by agreement between the Fund and
the Transfer Agent, the Transfer Agent shall:

 

(a)          issue and record the appropriate number of Shares as authorized and
hold such Shares in the appropriate shareholder account;

 

(b)         effect transfers of Shares by the registered owners thereof upon
receipt of appropriate documentation;

 

(c)          prepare and transmit payments for dividends and distributions
declared by the Fund, provided good funds for said dividends or distributions
are received by the Transfer Agent prior to the scheduled payable date for said
dividends or distributions; and

 

(f)            issue replacement checks and place stop orders on original checks
based on a shareholder’s representation that a check was not received or was
lost, with such stop orders and replacements deemed to have been made at the
request of the Fund, and the Fund shall be responsible for all losses or claims
resulting from such replacement.

 

2.3                                 Customary Services.  The Transfer Agent
shall perform all the customary services of a transfer agent and of a dividend
disbursing agent and a processor of payments as described above consistent with
those requirements in effect as of the date of this Agreement.

 

2.4                                 Unclaimed Property and Lost Shareholders. 
The Transfer Agent shall report unclaimed property to each state in compliance
with state law and shall comply with Section 17Ad-17 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), for lost shareholders.  If the
Fund is not in compliance with applicable state laws, there will be no charge
for the first two years for this service for such Fund, other than a charge for
due diligence notices (reflected on the Fee Schedule) provided that after the
first two years, the Transfer Agent will charge the Fund its then standard fee
plus any out-of-pocket expenses.

 

2

--------------------------------------------------------------------------------


 

3.  Dividend Disbursing Services.

 

3.1                                 Declaration of Dividends.  Upon receipt of a
written notice from an officer of the Manager declaring the payment of a
dividend by the Fund, the Transfer Agent shall disburse such dividend payments
provided that in advance of such payment, the Fund furnishes the Transfer Agent
with sufficient funds.  The payment of such funds to the Transfer Agent for the
purpose of being available for the payment of dividend checks from time to time
is not intended by the Fund to confer any rights in such funds on the Fund’s
shareholders whether in trust or in contract or otherwise.

 

3.2                                 Stop Payments.  The Fund hereby authorizes
the Transfer Agent to stop payment of checks issued in payment of dividends, but
not presented for payment, when the payees thereof allege either that they have
not received the checks or that such checks have been mislaid, lost, stolen,
destroyed or, through no fault of theirs, are otherwise beyond their control and
cannot be produced by them for presentation and collection, and the Transfer
Agent shall issue and deliver duplicate checks in replacement thereof, and the
Fund shall indemnify Transfer Agent against any loss or damage resulting from
reissuance of the checks.

 

3.3                                 Tax Withholding.  The Transfer Agent is
hereby authorized to deduct from all dividends declared by the Fund and
disbursed by the Transfer Agent, as dividend disbursing agent, the tax required
to be withheld pursuant to Sections 1441, 1442 and 3406 of the Internal Revenue
Code of 1986, as amended, or by any Federal or State statutes subsequently
enacted, and to make the necessary return and payment of such tax in connection
therewith.

 

3.4                                 Optional Services.  To the extent that the
Fund elects to engage the Transfer Agent to provide the following services the
Fund shall engage the Transfer Agent to provide such services upon terms and
fees to be agreed upon by the parties:

 

(a)          Corporate actions (including inter alia, odd lot buy backs,
exchanges, mergers, redemptions, subscriptions, capital reorganization,
coordination of post-merger services and special meetings).

 

4.  Shareholder Internet Services.

 

 

4.1                                 Shareholder Internet Services.  The Transfer
Agent shall provide internet access to the Fund’s shareholders through a
designated web site (“Shareholder Internet Services”), which will be accessed by
the Fund’s shareholders via a link on the Fund’s web site.  The Shareholder
Internet Services will be provided pursuant to established procedures and will
allow shareholders to view their account information and perform certain on-line
transaction request capabilities.  The Shareholder Internet Services shall be
provided at no additional charge, other than the transaction fees currently
being charged for the different transactions as described on the Fee Schedule
(as defined in Section 5.1).  The Transfer Agent

 

3

--------------------------------------------------------------------------------


 

reserves the right to charge a fee for this service in the future.

 

4.2                                 Scope of Obligations.  The Transfer Agent
shall at all times use reasonable care in performing Shareholder Internet
Services under this Agreement. With respect to any claims for losses, damages,
costs or expenses which may arise directly or indirectly from security
procedures which the Transfer Agent has implemented or omitted, the Transfer
Agent shall be presumed to have used reasonable care if it has followed, in all
material respects, its security procedures then in effect.  The Transfer Agent’s
security procedures for shareholder Internet access reflect current industry
standards and the Transfer Agent shall modify such security procedures from time
to time to reflect changes in industry standards.  The Transfer Agent also may,
but shall not be required to, modify such security procedures to the extent it
believes, in good faith, that such modifications will enhance the security of
Shareholder Internet Services.  All data and information transmissions accessed
via Shareholder Internet Services are for informational purposes only, and are
not intended to satisfy regulatory requirements or comply with any laws, rules,
requirements or standards of any federal, state or local governmental authority,
agency or industry regulatory body, including the securities industry, which
compliance is the sole responsibility of the Fund.

 

4.3                                 No Other Warranties.  EXCEPT AS OTHERWISE
EXPRESSLY STATED IN SECTION 4.2 OF THIS AGREEMENT, THE SHAREHOLDER INTERNET
SERVICES ARE PROVIDED “AS-IS,” ON AN “AS AVAILABLE” BASIS, AND THE TRANSFER
AGENT HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, REGARDING SUCH SERVICES PROVIDED BY TRANSFER AGENT
HEREUNDER, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR
COURSE OF PERFORMANCE.

 

5.  Fees and Expenses

 

5.1                                 Fee Schedule.  For the performance by the
Transfer Agent of the services pursuant to this Agreement, the Fund agrees to
pay the Transfer Agent an annual maintenance fee for each shareholder account as
set forth in the attached fee schedule (the “Fee Schedule”).  Such fees and
out-of-pocket expenses and advances identified under Section 5.2 below may be
changed from time to time subject to mutual written agreement between the Fund
and the Transfer Agent.

 

5.2                                 Out-of-Pocket Expenses.  In addition to the
fee paid under Section 5.1 above, the Fund agrees to reimburse the Transfer
Agent for out-of-pocket expenses, including but not limited to postage,
confirmation statements, investor statements, audio response, telephone calls,
records retention/storage, customized programming /enhancements, federal wire
fees, transcripts, microfilm, microfiche, disaster recovery, hardware at the
Fund’s facility, telecommunications /network configuration, forms, sales taxes,
exchange and broker fees, or advances incurred by the Transfer Agent for the
items set out in

 

4

--------------------------------------------------------------------------------


 

the Fee Schedule attached hereto.  Out-of-pocket expenses may include the costs
to Transfer Agent of certain administrative expenses so long as such expenses
are described in reasonable detail on the applicable invoice.  In addition, any
other expenses incurred by the Transfer Agent at the request or with the consent
of the Fund, will be reimbursed by the Fund.

 

5.3                                 Postage.  Postage for mailing of dividends,
proxies, Fund reports and other mailings to all shareholder accounts shall be
advanced to the Transfer Agent by the Fund at least seven (7) days prior to the
mailing date of such materials.

 

5.4                                 Invoices.  The Fund agrees to pay all fees
and reimbursable expenses within thirty (30) days following the receipt of the
respective invoice, except for any fees or expenses that are subject to good
faith dispute.  In the event of such a dispute, the Fund may only withhold that
portion of the fee or expense subject to the good faith dispute.  The Fund shall
notify the Transfer Agent in writing within twenty-one (21) calendar days
following the receipt of each invoice if the Fund is disputing any amounts in
good faith.  If the Fund does not provide such notice of dispute within the
required time, the invoice will be deemed accepted by the Fund.  The Fund shall
settle such disputed amounts within five (5) days of the day on which the
parties agree on the amount to be paid by payment of the agreed amount.  If no
agreement is reached, then such disputed amounts shall be settled as may be
required by law or legal process.

 

5.5                                 Cost of Living Adjustment.  For each year
following the Initial Term (as defined in Section 14.1), unless the parties
shall otherwise agree and provided that the service mix and volumes remain
consistent as previously provided in the Initial Term, the total fee for all
services shall equal the fee that would be charged for the same services based
on a fee rate (as reflected in a fee rate schedule) increased by the percentage
increase for the twelve-month period of such previous calendar year of the CPI-W
(defined below) or, in the event that publication of such index is terminated,
any successor or substitute index, appropriately adjusted, acceptable to both
parties.  As used herein, “CPI-W” shall mean the Consumer Price Index for Urban
Wage Earners and Clerical Workers (Area:  Boston-Brockton-Nashua, MA-NH-ME-CT;
Base Period: 1982-84=100), as published by the United States Department of
Labor, Bureau of Labor Statistics.

 

5.6                                 Late Payments.  If any undisputed amount in
an invoice of the Transfer Agent (for fees or reimbursable expenses) is not paid
when due, the Fund shall pay the Transfer Agent interest thereon (from the due
date to the date of payment) at a per annum rate equal to one percent (1.0%)
plus the Prime Rate (that is, the base rate on corporate loans posted by large
domestic banks) published by The Wall Street Journal (or, in the event such rate
is not so published, a reasonably equivalent published rate selected by the
Fund) on the first day of publication during the month when such amount was
due.  Notwithstanding any other provision hereof, such interest rate shall be no
greater than permitted under applicable provisions of Massachusetts law.

 

5

--------------------------------------------------------------------------------


 

5.7           Bank Accounts.  The Fund acknowledges that the bank demand deposit
accounts (“DDAs”) maintained by the Transfer Agent in connection with the
services provided hereunder will be in the Transfer Agent’s name as agent for
the Fund and that the Transfer Agent may receive investment earnings in
connection with the investment of funds, at the Transfer Agent’s risk and for
its benefit, held in those accounts from time to time.

 

6.  Representations and Warranties of the Transfer Agent

 

The Transfer Agent represents and warrants to the Fund that:

 

6.1           It is a trust company duly organized and existing and in good
standing under the laws of The Commonwealth of Massachusetts.

 

6.2           It is duly qualified to carry on its business in The Commonwealth
of Massachusetts.

 

6.3           It is empowered under applicable laws and by its Charter and
By-Laws to enter into and perform this Agreement.

 

6.4           All requisite corporate proceedings have been taken to authorize
it to enter into and perform this Agreement.

 

6.5           It has and will continue to have access to the necessary
facilities, equipment and personnel to perform its duties and obligations under
this Agreement.

 

7.  Representations and Warranties of the Fund

 

The Fund represents and warrants to the Transfer Agent that:

 

7.1           It is a business trust or corporation (as indicated on Exhibit A)
duly organized and existing and in good standing under the laws of its state of
organization.

 

7.2           It is empowered under applicable laws and by its organizational
documents to enter into and perform this Agreement.

 

7.3           All corporate proceedings required by said organizational
documents have been taken to authorize it to enter into and perform this
Agreement.

 

7.4           A registration statement under the Securities Act of 1933, as
amended is currently effective and will remain effective, and appropriate state
securities law filings have been made and will continue to be made, with respect
to all Shares of the Fund being offered for sale.

 

8.  Data Access and Proprietary Information

 

8.1           The Fund acknowledges that the databases, computer programs,
screen formats, report formats, interactive design techniques, and documentation
manuals furnished to the Fund by the Transfer Agent as part of the Fund’s
ability to

 

6

--------------------------------------------------------------------------------


 

access certain Fund-related data (“Fund Data”) maintained by the Transfer Agent
on databases under the control and ownership of the Transfer Agent or other
third party (“Data Access Services”) constitute copyrighted, trade secret, or
other proprietary information (collectively, “Proprietary Information”) of
substantial value to the Transfer Agent or other third party.  In no event shall
Proprietary Information be deemed Fund Data.  The Fund agrees to treat all
Proprietary Information as proprietary to the Transfer Agent and further agrees
that it shall not divulge any Proprietary Information to any person or
organization except as may be provided hereunder.  Without limiting the
foregoing, the Fund agrees for itself and its employees and agents to:

 

(a)   Use such programs and databases solely on computers of the Fund or the
Manager, and in accordance with the Transfer Agent’s applicable user
documentation;

 

(b)   Refrain from copying or duplicating in any way (other than in the normal
course of performing processing on computers of the Fund or the Manager), the
Proprietary Information;

 

(c)   Refrain from obtaining unauthorized access to any portion of the
Proprietary Information, and if such access is inadvertently obtained, to inform
in a timely manner of such fact and dispose of such information in accordance
with the Transfer Agent’s instructions;

 

(d)   Refrain from causing or allowing information transmitted from the Transfer
Agent’s computer to computers of the Fund or the Manager to be retransmitted to
any other computer terminal or other device except as expressly permitted by the
Transfer Agent (such permission not to be unreasonably withheld);

 

(e)   Allow the Fund to have access only to those authorized transactions as
agreed to between the Fund and the Transfer Agent; and

 

(f)    Honor all reasonable written requests made by the Transfer Agent to
protect at the Transfer Agent’s expense the rights of the Transfer Agent in
Proprietary Information at common law, under federal copyright law and under
other federal or state law.

 

8.2           Proprietary Information shall not include all or any portion of
any of the foregoing items that:  (i) are or become publicly available without
breach of this Agreement; (ii) are released for general disclosure by a written
release by the Transfer Agent; or (iii) are already in the possession of the
receiving party at the time of receipt without obligation of confidentiality or
breach of this Agreement.

 

8.3           The Fund acknowledges that its obligation to protect the Transfer
Agent’s Proprietary Information is essential to the business interest of the
Transfer Agent and that the disclosure of such Proprietary Information in breach
of this Agreement would cause the Transfer Agent immediate, substantial and
irreparable harm, the value of which would be extremely difficult to determine. 

 

7

--------------------------------------------------------------------------------


 

Accordingly, the parties agree that, in addition to any other remedies that may
be available in law, equity, or otherwise for the disclosure or use of the
Proprietary Information in breach of this Agreement, the Transfer Agent shall be
entitled to seek and obtain a temporary restraining order, injunctive relief, or
other equitable relief against the continuance of such breach.

 

8.4           If the Fund notifies the Transfer Agent that any of the Data
Access Services do not operate in material compliance with the most recently
issued user documentation for such services, the Transfer Agent shall use its
best efforts to correct such failure in a timely manner.  Organizations from
which the Transfer Agent may obtain certain data included in the Data Access
Services are solely responsible for the contents of such data and the Fund
agrees to make no claim against the Transfer Agent arising out of the contents
of such third-party data, including, but not limited to, the accuracy thereof. 
DATA ACCESS SERVICES AND ALL COMPUTER PROGRAMS AND SOFTWARE SPECIFICATIONS USED
IN CONNECTION THEREWITH ARE PROVIDED ON AN AS IS, AS AVAILABLE BASIS.  THE
TRANSFER AGENT EXPRESSLY DISCLAIMS ALL WARRANTIES EXCEPT THOSE EXPRESSLY STATED
HEREIN INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.

 

8.5           If the transactions available to the Fund include the ability to
originate electronic instructions to the Transfer Agent in order to (i) effect
the transfer or movement of cash or Shares or (ii) transmit shareholder
information or other information, then in such event the Transfer Agent shall be
entitled to rely on the validity and authenticity of such instruction without
undertaking any further inquiry as long as such instruction is undertaken in
conformity with security procedures established by the Transfer Agent from time
to time.

 

8.6           Each party shall take reasonable efforts to advise its employees
of their obligations pursuant to this Section 8.  The obligations of this
Section shall survive any termination of this Agreement.

 

9.  Indemnification.

 

9.1           The Transfer Agent shall not be responsible for, and the Fund
shall indemnify and hold the Transfer Agent harmless from and against, any and
all losses, claims, damages, costs, charges, counsel fees and expenses,
payments, expenses and liability arising out of or attributable to:

 

(a)   All actions of the Transfer Agent or its agents or subcontractors required
to be taken pursuant to this Agreement, provided such actions are taken in good
faith and without negligence or willful misconduct;

 

(b)   The Fund’s lack of good faith, negligence or willful misconduct or the
breach of any representation or warranty of the Fund hereunder;

 

(c)   The reasonable reliance or use by the Transfer Agent or its agents or
subcontractors of information, records, documents or data, which are

 

8

--------------------------------------------------------------------------------


 

received by the Transfer Agent or its agents or subcontractors by machine
readable input, facsimile, CRT data entry, electronic instructions or other
similar means authorized by the Fund, and which have been prepared, maintained
or performed by the Fund or any other person or firm on behalf of the Fund
including but not limited to any broker-dealer, third party administrator or
previous transfer agent;

 

(d)   The reasonable reliance or use by the Transfer Agent or its agents or
subcontractors of any paper or document reasonably believed to be genuine and to
have been signed by the proper person or persons including shareholders or
electronic instruction from shareholders submitted through electronic means
pursuant to the security procedures for such electronic communication
established by the Transfer Agent;

 

(e)   The reasonable reliance on, or the carrying out by the Transfer Agent or
its agents or subcontractors of any instructions or requests of the Fund’s
authorized representatives;

 

(f)    The offer or sale of Shares in violation of any federal or state
securities laws requiring that such Shares be registered or in violation of any
stop order or other determination or ruling by any federal or state agency with
respect to the offer or sale of such Shares;

 

(g)   The negotiation and processing of any checks in accordance with the
procedures mutually agreed upon by the parties; and

 

(i)   The negotiation, presentment, delivery or transfer of Shares through the
Direct Registration System Profile System.

 

9.2           Instructions.  At any time the Transfer Agent may apply to any
officer of the Fund for instruction, and may consult with legal counsel for the
Transfer Agent or the Fund with respect to any matter arising in connection with
the services to be performed by the Transfer Agent under this Agreement, and the
Transfer Agent and its agents and subcontractors shall not be liable and shall
be indemnified by the Fund for any action taken or omitted by it in reliance
upon such instructions or upon the advice or opinion of such counsel.  The
Transfer Agent, its agents and subcontractors shall be protected and indemnified
in acting upon any paper or document reasonably believed to be genuine and to
have been signed by the proper person or persons, or upon any instruction,
information, data, records or documents provided the Transfer Agent or its
agents or subcontractors by telephone, in person, machine readable input, telex,
CRT data entry or similar means authorized by the Fund, and shall not be held to
have notice of any change of authority of any person, until receipt of written
notice thereof from the Fund.

 

9.3.          Standard of Care.  The Transfer Agent shall at all times act in
good faith and agrees to use its best efforts within reasonable limits to ensure
the accuracy of all services performed under this Agreement, but assumes no
responsibility and shall not be liable for loss or damage due to errors,
including encoding and

 

9

--------------------------------------------------------------------------------


 

payment processing errors, unless said errors are caused by the negligence, bad
faith, or willful misconduct of its employees or agents.

 

9.4.          Notice.  In order that the indemnification provisions contained in
this Section shall apply, upon the assertion of a claim for which the Fund may
be required to indemnify the Transfer Agent, the Transfer Agent shall promptly
notify the Fund of such assertion, and shall keep the Fund advised with respect
to all developments concerning such claim.  The Fund shall have the option to
participate with the Transfer Agent in the defense of such claim or to defend
against said claim in its own name or the name of the Transfer Agent.  The
Transfer Agent shall in no case confess any claim or make any compromise in any
case in which the Fund may be required to indemnify it except with the Fund’s
prior written consent.

 

10.  Consequential Damages.

 

NO PARTY SHALL BE LIABLE FOR ANY INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES OF ANY NATURE WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, LOSS OF
ANTICIPATED PROFITS, OCCASIONED BY A BREACH OF ANY PROVISION OF THIS AGREEMENT
EVEN IF APPRISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

11.  Responsibilities of the Transfer Agent.

 

The Transfer Agent undertakes the duties and obligations imposed by this
Agreement upon the following terms and conditions, by all of which the Fund, by
its acceptance hereof, shall be bound:

 

11.1         Whenever in the performance of its duties hereunder the Transfer
Agent shall deem it necessary or desirable that any fact or matter be proved or
established prior to taking or suffering any action hereunder, such fact or
matter may be deemed to be conclusively proved and established by a certificate
signed by an officer of the Manager and delivered to the Transfer Agent.  Such
certificate shall be full authorization to the recipient for any action taken or
suffered in good faith by it under the provisions of this Agreement in reliance
upon such certificate.

 

11.2         The Fund agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Transfer Agent for the carrying out, or performing by the Transfer Agent
of the provisions of this Agreement.

 

11.3         The Transfer Agent, any of its affiliates or subsidiaries, and any
stockholder, director, officer or employee of the Transfer Agent may buy, sell
or deal in the securities of the Fund or become pecuniarily interested in any
transaction in which the Fund may be interested, or contract with or lend money
to the Fund or otherwise act as fully and freely as though it were not appointed
as agent under this Agreement.  Nothing herein shall preclude the Transfer Agent
from acting in

 

10

--------------------------------------------------------------------------------


 

any other capacity for the Fund or for any other legal entity.

 

11.4         No provision of this Agreement shall require the Transfer Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of its rights if
it shall believe in good faith that repayment of such funds or adequate
indemnification against such risk or liability is not reasonably assured to it.

 

12.  Confidentiality

 

12.1         The Transfer Agent and the Fund agree that they will not, at any
time during the term of this Agreement or after its termination, reveal,
divulge, or make known to any person, firm, corporation or other business
organization, any Confidential Information (as defined below) of the other party
used or gained by the Transfer Agent or the Fund, respectively, during
performance under this Agreement.  The Fund and the Transfer Agent further agree
to retain all such Confidential Information in trust for the sole benefit of the
Transfer Agent or the Fund, respectively, and their successors and assigns.  In
the event of breach of the foregoing by either party, the remedies provided by
Section 8.3 shall be available to the party whose Confidential Information is
disclosed.  The above prohibition of disclosure shall not apply to the extent
that the Transfer Agent must disclose such Confidential Information to its
sub-contractor or Fund agent for purposes of providing services under this
Agreement.

 

12.2         For purposes of this Agreement, Confidential Information shall
mean: (a) with respect to Confidential Information of the Fund: (i) shareholder
lists, cost figures and projections, profit figures and projections, all
non-public information, including but not limited to trade secrets, proprietary
information, and information about products, business methods and business
plans) relating to the business of the Fund, or any other secret or confidential
information whatsoever of the Fund; and (ii) all information that the Fund is
obligated by law to treat as confidential for the benefit of third parties,
including but not limited to Customer Information (defined below); and (b) with
respect to the Transfer Agent’s Confidential Information:  all non-public
information, including but not limited to trade secrets, proprietary
information, and information about products, business methods and business
plans, customer names and other information related to customers, fee schedules,
price lists, pricing policies, financial information, discoveries, ideas,
concepts, software in various stages of development, designs, drawings,
specifications, techniques, models, data, source code, object code,
documentation, diagrams, flow charts, research, development, processes,
procedures, “know-how,” organizational structure, user guides, marketing
techniques and materials, marketing and development plans, and data processing
software and systems relating to the Transfer Agent’s business, operations or
systems (or to the business, systems or operations of the Transfer Agent’s
affiliates.

 

12.3         For purposes of this Agreement, “Customer Information” means all
the customer identifying data however collected or received, including without
limitation, through “cookies” or non-electronic means pertaining to or
identifiable to the

 

11

--------------------------------------------------------------------------------


 

Fund’s Shareholders, prospective shareholders and plan administrators
(collectively, “Fund Customers”), including without limitation, (i) name,
address, email address, passwords, account numbers, personal financial
information, personal preferences, demographic data, marketing data, data about
securities transactions, credit data or any other identification data; (ii) any
information that reflects the use of or interactions with a Fund service,
including the Fund’s web site; or (iii) any data otherwise submitted in the
process of registering for a Fund service.  For the avoidance of doubt, Customer
Information shall include all “nonpublic personal information,” as defined under
the Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1138) (“GLB
Act”) and the Massachusetts Standards for the Protection of Personal
Information, 201 CMR 17.00, et seq.,  (“Mass Privacy Act”).  This Agreement
shall not be construed as granting the Transfer Agent any ownership rights in
the Customer Information.

 

12.4     The Transfer Agent will use the Confidential Information, including
Customer Information, only in compliance with the provisions of this Agreement,
and  federal and state privacy laws, including the GLB Act and the Mass Privacy
Act, as such is applicable to its transfer agency business.

 

12.5     In the event that any requests or demands are made for the inspection
of the shareholder records of the Fund, other than request for records of
shareholders pursuant to standard subpoenas from state or federal government
authorities (i.e., divorce and criminal actions), the Transfer Agent will use
reasonable efforts to notify the Fund (except where prohibited by law) and to
secure instructions from an authorized officer of the Fund as to such
inspection.  The Transfer Agent expressly reserves the right, however, to
exhibit the shareholder records to any person whenever it is advised by counsel
that it may be held liable for the failure to exhibit the shareholder records to
such person or if required by law or court order.

 

13.  Covenants of the Fund and the Transfer Agent

 

13.1         Documentation.  The Fund shall promptly furnish to the Transfer
Agent a copy (in paper, electronic or other agreed upon format) of the
organizational documents of the Fund and all amendments thereto.

 

13.2         Facilities.  The Transfer Agent hereby agrees to establish and
maintain facilities and procedures reasonably acceptable to the Fund for
safekeeping of check forms and facsimile signature imprinting devices, if any;
and for the preparation or use, and for keeping account of, such forms and
devices.

 

13.3         Records.  The Transfer Agent shall keep records relating to the
services to be performed hereunder, in the form and manner as it may deem
advisable.  The Transfer Agent agrees that all such records prepared or
maintained by it relating to the services performed hereunder are the property
of the Fund and will be preserved, maintained and made available in accordance
with the requirements of law applicable to the Transfer Agent or its services,
and will be surrendered promptly to the Fund on and in accordance with its
request.  The Transfer Agent

 

12

--------------------------------------------------------------------------------


 

acknowledges that the records maintained with respect to the Fund may be
inspected by a representative of the Commodity Futures Trading Commission
(“CFTC”), the National Futures Association or the Department of Justice, or
other applicable regulatory agency.   In connection with the Manager’s receipt
of any such request to inspect the records, the Transfer Agent will cooperate
with the Manager in making such records available.  Under no circumstances,
shall the Transfer Agent be deemed to be acting as a “commodity pool operator,”
and the Manager shall remain fully responsible for compliance with the CFTC and
Commodities Exchange Act rules regarding the maintenance of the Fund’s books and
records.

 

13.4         Non-Solicitation of Transfer Agent Employees.  The Fund shall not
attempt to hire or assist with the hiring of an employee of the Transfer Agent
or of its affiliated companies or encourage any employee to terminate their
relationship with the Transfer Agent or its affiliated companies.

 

14.  Termination of Agreement

 

14.1         Term.  The initial term of this Agreement (the “Initial Term”)
shall be from September 30, 2010 through June 30, 2011 unless terminated
pursuant to the provisions of this Section 14.  Unless a terminating party gives
written notice to the other party one hundred and twenty (120) days before the
expiration of the Initial Term or any Renewal Term, this Agreement will renew
automatically from year to year (each such year-to-year renewal term a “Renewal
Term”).  One hundred and twenty (120) days before the expiration of the Initial
Term or a Renewal Term the parties to this Agreement will agree upon a revised
Fee Schedule for the upcoming Renewal Term.  Otherwise, the fees in the then
current Fee Schedule shall be increased pursuant to Section 5.5 of this
Agreement.

 

14.2         Early Termination.  Notwithstanding anything contained in this
Agreement to the contrary, should the Fund desire to move any of its services
provided by the Transfer Agent hereunder to a successor service provider prior
to the expiration of the then current Initial or Renewal Term, or without the
required notice, the Transfer Agent shall make a good faith effort to facilitate
the conversion on such prior date; however, there can be no guarantee or
assurance that the Transfer Agent will be able to facilitate a conversion of
services on such prior date.  In connection with the foregoing, should this
Agreement be terminated by the Fund for any reason other than a material breach
of the Agreement by the Transfer Agent and the services be converted to a
successor service provider, or if the Fund is liquidated or its assets merged or
purchased or the like with or by another entity which does not utilize the
services of the Transfer Agent, the fees payable to the Transfer Agent shall be
calculated as if the services had been performed by the Transfer Agent until the
expiration of the then current Initial or Renewal Term and calculated at the
asset and/or shareholder account levels, as the case may be, on the date notice
of termination was given to the Transfer Agent.  In addition to the forgoing, in
the event that the Fund terminates this Agreement during the Initial Term, other
than due to a material breach of the Agreement by the Transfer Agent, then the
Fund will reimburse the Transfer

 

13

--------------------------------------------------------------------------------


 

Agent in an amount equal to the cost of conversion and implementation, which
will be subject to a pro rata reduction over the Initial Term.  The payment of
all fees to the Transfer Agent as set forth herein shall be accelerated to the
business day immediately prior to the conversion or termination of services or
such later date or dates as may be mutually agreed by the parties.

 

14.3         Expiration of Term.  During the Initial Term or Renewal Term,
whichever currently is in effect, should either party exercise its right to
terminate, all out-of-pocket expenses or costs associated with the movement of
records and material will be borne by the Fund.  Additionally, the Transfer
Agent reserves the right to charge for any other reasonable expenses associated
with such termination.

 

14.4         Confidential Information.  Upon termination of this Agreement, each
party shall return to the other party all copies of confidential or proprietary
materials or information received from such other party hereunder, other than
materials or information required to be retained by such party under applicable
laws or regulations.

 

14.5         Unpaid Invoices.  The Transfer Agent may terminate this Agreement
immediately upon an unpaid invoice payable by the Fund to the Transfer Agent
being outstanding for more than ninety (90) days, except with respect to any
amount subject to a good faith dispute within the meaning of Section 5.4 of this
Agreement.

 

14.6         Bankruptcy.  Either party hereto may terminate this Agreement by
notice to the other party, effective at any time specified therein, in the event
that (a) the other party ceases to carry on its business or (b) an action is
commenced by or against the other party under Title 11 of the United States Code
or a receiver, conservator or similar officer is appointed for the other party
and such suit, conservatorship or receivership is not discharged within sixty
(60) days.

 

15.  Assignment and Third Party Beneficiaries

 

15.1         Except as provided in Section 16.1 below, neither this Agreement
nor any rights or obligations hereunder may be assigned by either party without
the written consent of the other party.  Any attempt to do so in violation of
this Section shall be void.  Unless specifically stated to the contrary in any
written consent to an assignment, no assignment will release or discharge the
assignor from any duty or responsibility under this Agreement.

 

15.2         Except as explicitly stated elsewhere in this Agreement, nothing
under this Agreement shall be construed to give any rights or benefits in this
Agreement to anyone other than the Transfer Agent and the Fund, and the duties
and responsibilities undertaken pursuant to this Agreement shall be for the sole
and exclusive benefit of the Transfer Agent and the Fund.  This Agreement shall
inure to the benefit of and be binding upon the parties and their respective
permitted successors and assigns.

 

14

--------------------------------------------------------------------------------


 

15.3                           This Agreement does not constitute an agreement
for a partnership or joint venture between the Transfer Agent and the Fund. 
Other than as provided in Section 16.1, neither party shall make any commitments
with third parties that are binding on the other party without the other party’s
prior written consent.

 

16.  Subcontractors

 

16.1                           The Transfer Agent may subcontract for the
performance hereof with (i) Computershare, Inc., a Massachusetts corporation
(“Computershare”), which is duly registered as a transfer agent pursuant to
Section 17A(c)(2) of the Securities Exchange Act of 1934, as amended
(“Section 17A(c)(2)”), or (ii) Boston Financial Data Services, Inc., a
Massachusetts corporation (“Boston Financial”) which is duly registered as a
transfer agent pursuant to Section 17A(c)(2); provided, however, that the
Transfer Agent shall be as fully responsible to the Fund for the acts and
omission of such subcontractor as it is for its own acts and omissions.  The
Fund acknowledges that as of the date of this Agreement, the Transfer Agent
intends to subcontract to Computershare the performance of its obligations under
this Agreement.

 

16.2                           Nothing herein shall impose any duty upon the
Transfer Agent in connection with or make the Transfer Agent liable for the
actions or omissions to act of unaffiliated third parties such as by way of
example and not limitation, Airborne Services, Federal Express, United Parcel
Service, the U.S. Mails, the NSCC and telecommunication companies, provided, if
the Transfer Agent selected such company, the Transfer Agent shall have
exercised due care in selecting the same.

 

17.  Miscellaneous

 

17.1                           Amendment.  This Agreement may be amended or
modified by a written amendment executed by the parties hereto.  Schedule A
hereto may be amended from time to time by agreement of the parties and the
executed by all parties of a later dated Schedule, which shall become a part
hereof.

 

17.2                           Massachusetts Law to Apply.  This Agreement shall
be construed and the provisions thereof interpreted under and in accordance with
the laws of The Commonwealth of Massachusetts.

 

17.3                           Force Majeure. Notwithstanding anything to the
contrary contained herein, neither party shall be liable for any delays or
failures in performance resulting from acts beyond its reasonable control
including, without limitation, acts of God, acts of war or terrorism, shortage
of supply, breakdowns or malfunctions, interruptions or malfunction of computer
facilities, or loss of data due to power failures or mechanical difficulties
with information storage or retrieval systems, labor difficulties or civil
unrest.  Notwithstanding the foregoing, in the event of such an occurrence, each
party agrees to make a good faith effort to perform its obligations hereunder.

 

17.4                           Survival.  All provisions regarding
indemnification, warranty, liability, and limits thereon, and confidentiality
and/or protections of proprietary rights and

 

15

--------------------------------------------------------------------------------


 

trade secrets shall survive the termination of this Agreement.

 

17.5                           Severability.  If any term, provision, covenant
or restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provision, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.

 

17.6                           Successors.              All the covenants and
provisions of this agreement by or for the benefit of the Fund or the Transfer
Agent shall bind and inure to the benefit of their respective successors and
assigns hereunder.

 

17.7                           Priorities Clause.  In the event of any conflict,
discrepancy or ambiguity between the terms and conditions contained in this
Agreement and any Schedules or attachments hereto, the terms and conditions
contained in this Agreement shall take precedence.

 

17.8                           Waiver.  No waiver by either party or any breach
or default of any of the covenants or conditions herein contained and performed
by the other party shall be construed as a waiver of any succeeding breach of
the same or of any other covenant or condition.

 

17.9                           Merger of Agreement.  This Agreement constitutes
the entire agreement between the parties hereto and supersedes any prior
agreement with respect to the subject matter hereof whether oral or written.

 

17.10                     Counterparts.  This Agreement may be executed by the
parties hereto on any number of counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

17.11                     Reproduction of Documents.  This Agreement and all
schedules, exhibits, attachments and amendments hereto may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process.  The parties hereto each agree that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding, whether or not the original is in existence and
whether or not such reproduction was made by a party in the regular course of
business, and that any enlargement, facsimile or further reproduction shall
likewise be admissible in evidence.

 

17.12                     Notices.  Any notice or communication by the Transfer
Agent or the Fund to the other is duly given if in writing and delivered in
person or mailed by first class mail, postage prepaid, telex, telecopier or
overnight air courier guaranteeing next day delivery, to the other’s address:

 

(a)          If to the Transfer Agent, to:

 

State Street Bank and Trust Company

c/o Boston Financial Data Services, Inc.

 

16

--------------------------------------------------------------------------------


 

2000 Crown Colony Drive, 4th Floor

Quincy, Massachusetts 02169

Attention: Legal Department

Facsimile: (617) 483-7091

 

For notices on operational matters, a copy to:

 

Computershare Inc.

250 Royall Street

Canton, MA 02021

 

(b)         If to the Fund, to:

 

Nuveen Commodities Asset Management, LLC

333 W. Wacker Drive

Suite 3300

Chicago, IL  60606

 

Attn:  General Counsel

Facsimile:  (312) 917-7952

 

The Transfer Agent and the Fund may, by notice to the other, designate
additional or different addresses for subsequent notices or communications.

 

Section 18.                                  Limitation of Liability

 

This Agreement is executed on behalf of the Fund by officers of the Manager as
officers and not individually.  The obligations imposed upon the Fund by this
Agreement are not binding upon any of the officers of the Manager or the Fund’s
Trustees or shareholders individually but are binding only upon the assets and
property of the Fund.

 

*Signature Page Follows*

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their names and on their behalf by and through their duly authorized
officers, as of the day and year first above written.

 

 

 

NUVEEN COMMODITIES ASSET

 

 

MANAGEMENT, LLC,

 

 

on behalf of the Funds listed on Schedule A

 

 

hereto.

 

 

 

 

 

 

 

 

BY:

/s/ Gifford R. Zimmerman

 

 

Name:

Gifford R. Zimmerman

 

 

Title:

Chief Administrative Officer

 

 

 

ATTEST:

 

 

 

 

 

/s/ Christopher M. Rohrbacher

 

 

 

 

 

 

 

STATE STREET BANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

BY:

/s/ Michael Rogers

 

 

Name:

Michael Rogers

 

 

Title:

Executive Vice President

 

 

 

ATTEST:

 

 

 

 

 

/s/ Mary Moran Zeven

 

 

 

18

--------------------------------------------------------------------------------


 

SCHEDULE A

 

FUNDS

 

 

Nuveen Diversified Commodity Fund

 

19

--------------------------------------------------------------------------------